Exhibit 99.2 CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS OF SILVERCREST MINES INC. FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING CONDENSED CONSOLIDATED INTERIM FINANCIAL REPORTING The accompanying condensed consolidated interim financial statements of SilverCrest Mines Inc. (“the Company”) have been prepared by management in accordance with International Financial Reporting Standards (“IFRS”). Management acknowledges responsibility for the preparation and presentation of the condensed consolidated interim financial statements, including responsibility for significant accounting estimates and the choice of accounting principles and methods that are appropriate to the Company‘s circumstances. Management is responsible for establishing internal controls over financial reporting for the Company. Management has designed and implemented internal controls over financial reporting that provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. The Audit Committee of the Board of Directors meets periodically with Management to review results of the condensed consolidated interim financial statements and related financial reporting matters prior to submitting the condensed consolidated interim financial statements to the Board of Directors for approval. The Audit Committee is appointed by the Board of Directors and all of its members are independent directors. The condensed consolidated interim financial statements have been approved by the Board of Directors on the recommendation of the Audit Committee. 1 SILVERCREST MINES INC. Table of Contents Page Condensed Consolidated Statements of Financial Position 3 Condensed Consolidated Interim Statements of Operations and Comprehensive Earnings 4 Condensed Consolidated Interim Statements of Cash Flows 5 Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity 6 Notes to the Condensed Consolidated Interim Financial Statements 7 – 21 2 SILVERCREST MINES INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) AS AT September 30, 2013 December 31, 2012 ASSETS Current Assets Cash and cash equivalents $ $ Short term investments - Amounts receivable Prepaid expenses and other (note 9) Inventory (note 5) Total Current Assets Non-Current Assets Taxes receivable Deferred finance expense (note 9) - Property, plant and equipment (note 6) Exploration and evaluation assets (note 7) Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Deferred revenue (note 8) Total Current Liabilities Non-Current Liabilities Asset retirement obligations Deferred revenue (note 8) Deferred tax liability (note 18) Total Non-Current Liabilities Total Liabilities Shareholders’ Equity Capital stock (note 10) Reserves (note 10) Accumulated other comprehensive loss ) ) Retained earnings (deficit) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ Nature of operations (note 1) Commitments (note 6) Contingencies (note 20) Subsequent events (note 21) Approved by the Board and authorized for issue on November 13, 2013. “J. Scott Drever” Director “Barney Magnusson” Director The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE EARNINGS (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) For the three and nine months ended September 30, Three months ended Nine months ended Revenues (note 11) $ Cost of sales (note 12) Depletion, depreciation and accretion ) Mine operating earnings Income (expenses) General and administrative expenses (note 13, 15) Share-based compensation (note 10) Foreign exchange gain (loss) ) ) Interest income Loss on derivative instruments - ) - ) Earnings before finance charges Finance expense ) - ) - Earnings before taxes Taxes Current income taxexpense ) Deferred taxexpense ) Net earnings Other comprehensive loss Exchange gain (loss) in translation to US Dollars ) Comprehensive earnings for the period $ Earnings per common share (note 14) Basic $ Diluted $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) For the nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net earnings for the period $ $ Items not affecting cash: Depletion, depreciation and accretion Interest income ) ) Share-based compensation Finance expense - Unrealized foreign exchange (gain) loss ) Loss on derivatives - Derivative revenue recorded (note 11) - ) Deferred revenue (note 8) ) ) Current income tax expense Deferred tax expense Cash flows before changes in working capital items Amounts receivable ) Taxes receivable ) ) Prepaid expenses ) Inventory ) ) Accounts payable and accrued liabilities ) ) Cash flows before income taxes Income taxes paid ) ) Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES Capital stock issuance costs ) - Warrants exercised Stock options exercised Deferred finance expense ) - Net cash provided by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Property, plant and equipment ) ) Short term investments redemption Exploration and evaluation ) ) Interest received Net cash (used in) provided by investing activities ) Impact of exchange rate changes on cash and cash equivalents ) Change in cash and cash equivalents, during the period ) CASH AND CASH EQUIVALENTS, beginning of the period CASH AND CASH EQUIVALENTS, end of the period $ $ Cash and cash equivalents is represented by: Cash $ $ Cash equivalents - Designated cash - $ $ Supplemental disclosure with respect to cash flows (note 16) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) Capital Stock Reserves Accumulated (Deficit)/ Total Number Amount Share-Based Comprehensive Retained Earnings Payments Loss Balance at December 31, 2011 $ $ $ ) $ ) $ Warrants exercised ) - - Stock options exercised ) - - Share-based compensation - Net earnings for the period - Currency translation adjustment - Balance at September 30, 2012 ) ) Warrants exercised ) - - Stock options exercised ) - - Issuance of capital stock - - - Share issuance costs - ) - - - ) Share-based compensation - Net earnings for the period - Currency translation adjustment - - - ) - ) Balance at December 31, 2012 ) ) Warrants exercised ) - - Stock options exercised ) - - Issuance of capital stock (note 7) - - - Share issuance costs - ) - - - ) Share-based compensation - Net earnings for the period - Currency translation adjustment - - - ) - ) Balance at September 30, 2013 $ $ $ ) $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 6 SILVERCREST MINES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) (Expressed in United States Dollars) THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 and 2012
